Citation Nr: 1007815	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) with panic disorder and agoraphobia, 
evaluated as 50 percent disabling for the period prior to 
March 5, 2008, and as 70 percent disabling for the period 
from March 5, 2008.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active military service from May 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a July 2005 decision, the Board denied entitlement to a 
rating in excess of 50 percent for PTSD.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a January 2006 Order, the 
Court granted a Joint Motion for Remand, vacated the July 
2005 decision, and remanded the case to the Board.  The Board 
thereafter remanded the case in May 2006.

In a July 10, 2007, decision, the Board again denied 
entitlement to a rating in excess of 50 percent for PTSD.  
The Veteran appealed the decision to the Court, and in an 
August 2008 Order, the Court again granted a Joint Motion for 
Remand filed by the parties, vacated the July 2007 decision, 
and remanded the case to the Board.  The Board in turn 
remanded the case in January 2009.

In an April 2009 rating decision, the RO granted service 
connection for a panic disorder, and as a result increased 
the evaluation assigned the Veteran's service-connected 
psychiatric disability to 70 percent, effective March 5, 
2008.

The Board thereafter remanded the case in August 2009.

The Board notes that the RO issued the Veteran a statement of 
the case in September 2009 addressing the matter of 
entitlement to an effective date earlier than March 5, 2008, 
for the award of a 70 percent evaluation for the service-
connected psychiatric disability.  The Veteran's 
representative thereafter submitted a statement intended as a 
"substantive appeal" of the issue.  The Board points out 
that to the extent the representative is alleging that the 
Veteran's psychiatric symptoms warranted assignment of a 70 
percent rating at an earlier date, that matter is already a 
sub-issue encompassed in the current appeal.  See generally, 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board points out that the representative instead could be 
challenging the effective date assigned for the grant of 
service connection for panic disorder with agoraphobia.  Her 
disagreement with the assigned 70 percent evaluation does 
not, however, necessarily include a challenge to the 
effective date assigned the grant of service connection.  A 
review of the representative's "notice of disagreement" 
with the April 2009 rating decision and her "substantive 
appeal" does not suggest that she intended to challenge the 
effective date of the grant of service connection.

Given that the Veteran is represented by counsel in this 
case, the Board will not liberally construe the 
representative's submissions to encompass the matter of the 
proper effective date for the grant of service connection for 
panic disorder with agoraphobia.  If the Veteran or his 
representative does intend to disagree with the effective 
date assigned the grant of service connection for panic 
disorder with agoraphobia, they should so inform the RO, 
which should respond appropriately.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As explained in the August 2009 remand, the Board previously 
remanded this case for the RO to schedule the Veteran for 
another psychiatric examination.  The RO thereafter scheduled 
him for a February 2009 VA examination in Boise, Idaho, but 
the Veteran, who lives in Oregon, failed to report; he called 
the Boise facility three days later and explained that he was 
unable to travel to Boise.  The RO thereafter scheduled the 
Veteran for a March 2009 VA examination in Walla Walla, 
Washington, but the Veteran was unable to attend, explaining 
that he was unable to travel over 2 hours in a vehicle 
because of panic attacks.

The August 2009 remand explained that the Boise facility is 
approximately 158 miles from the Veteran's residence, and 
that the Walla Walla facility is approximately 172 miles from 
the Veteran's home.  The Board noted that VA's La Grande, 
Oregon Community Based Outpatient Clinic (CBOC) is located 
approximately 90 miles from the Veteran's residence, 
requiring a drive of under 2 hours.  The CBOC in Ontario, 
Oregon is located approximately 107 miles from the Veteran's 
home.  The Veteran had requested that his examination take 
place at either one of those clinics.  

The August 2009 remand noted that it was unclear whether the 
La Grande or Ontario facilities have the necessary personnel 
to examine the Veteran in accordance with the Board's 
instructions, but that the RO's efforts at exploring those 
possibilities, or of exploring the possibility of conducting 
the examination of the Veteran on a fee basis with someone 
closer to his location, were not documented in the record.  
The Board requested that the RO schedule the Veteran for a 
psychiatric examination at the La Grande, Oregon, or Ontario, 
Oregon, VA CBOCs, if possible, or at another VA facility that 
was closer to the Veteran's residence than the Boise, Idaho 
VA Medical Center.  The Board indicated that if none of those 
locations were feasible, the RO should document that fact, 
and explore (with appropriate documentation to the record) 
whether conducting the examination on a fee basis is 
practicable.  

Following the August 2009 remand, the record reflects that 
the RO contacted the Boise VAMC, and was informed by that 
facility in September 2009 that it was not possible to 
schedule the Veteran for a psychiatric examination at the La 
Grande or Ontario facilities, or at another VA facility 
closer to the Veteran's home than the Boise or Walla Walla 
VAMCs.  The Boise VAMC also informed the RO that conducting 
the examination on a fee basis was not practicable.  

Unfortunately, the Boise VAMC did not provide an explanation 
concerning why an examination could not be held at the 
referenced facilities, or on a fee basis.  It may be that the 
referenced facilities are not staffed with the appropriate 
personnel to conduct a psychiatric examination, and that 
there are no psychiatrists located within the remote region 
occupied by the Veteran that could be appropriately used 
under the standards of the VA fee basis program.  The salient 
point is that the RO did not obtain a rationale for the Boise 
VAMC's determinations that would enable to Board to determine 
whether VA's duty to assist the Veteran has been fulfilled.   

The Board points out that the Boise VAMC is the parent 
facility of the La Grande CBOC, but not of the Ontario CBOC 
(for which the Walla Walla VAMC is the parent facility).  
Consequently, the RO should have contacted the Walla Walla 
facility when researching the possibility of scheduling an 
examination at the Ontario CBOC.
 
Given the above, the Board regrettably finds that another 
remand is required in order to more fully investigate the 
possibility of having the Veteran attend a VA examination in 
connection with his claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the Veteran 
for a VA psychiatric examination by an 
examiner with appropriate expertise to 
determine the impact of the Veteran's 
service-connected psychiatric disability 
on his employability.  If possible, the 
examination should be scheduled at the La 
Grande, Oregon, or Ontario, Oregon, VA 
CBOC, or another VA facility that is 
closer to the Veteran's residence than 
the Boise, Idaho VA Medical Center.  If 
there is no VA medical facility located 
closer to the Veteran's residence that is 
capable of performing the requested 
examination, the RO should document this 
fact, along with the explanation 
therefor, and explore (again, with 
appropriate documentation to the record 
along with an explanation therefor) 
whether conducting the examination on a 
fee basis is practicable.  

All indicated studies must be performed, 
and all findings should be reported in 
detail.  The examiner is to provide a 
detailed review of the Veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any psychiatric disability.  With respect 
to each identified psychiatric symptom 
the examiner must indicate whether such 
symptom is due to the service-connected 
psychiatric disability.  To the extent 
possible, the examiner must attempt to 
distinguish the manifestations of the 
Veteran's psychiatric disability from any 
other disorder, to include 
schizoaffective disorder and alcohol 
abuse.  If such a distinction cannot be 
made without engaging in speculation the 
examiner should so state.  

The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
Veteran's service-connected psychiatric 
disability, to include whether the 
disability alone renders the Veteran 
unemployable, and a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.  
The rationale for all opinions expressed 
should be provided.  The claims files 
must be made available to the examiner 
for review. 

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an appropriate opportunity 
to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

